                      IN THE UNITED STATES DISTRICT COURT FOR THE
                             NORTHERN DISTRICT OF ILLINOIS
                                   WESTERN DIVISION

Marta Njos, et al.,                               )
                                                  )
       Plaintiffs,                                )    Case No. 18 C 50112
                                                  )
 vs.                                              )
                                                  )
MetLife Insurance,                                )    Judge Philip G. Reinhard
                                                  )
       Defendant.                                 )

                                              ORDER

        For the reasons stated below, the court sua sponte dismisses plaintiffs’ complaint for
failure to comply with Fed. R. Civ. P. 8(a)(2). Defendant’s motion [7] to dismiss is denied as
moot. The parties are directed to file a joint status report on or before November 30, 2018 as to
whether plaintiffs have filed a claim under the plan and the status of defendant’s consideration of
that claim. If at that time, plaintiffs have chosen not to file a claim with defendant, the court will
set a deadline for filing an amended complaint.

                                    STATEMENT-OPINION

        Plaintiffs, Marta Njos and Nicholle Njos, pro se brought this action against defendant,
Metropolitan Life Insurance Company, in Illinois state court. Defendant filed a notice of
removal [1] to this court premised on both federal question (28 U.S.C. § 1331), and diversity of
citizenship (28 U.S.C. § 1332(a)(1)). Plaintiffs are alleged to be citizens of Illinois and
defendant is alleged to be a New York corporation with its principal place of business in New
York. The amount in controversy is alleged to exceed $75,000. The action involves life
insurance proceeds under an employer-provided insurance policy on the life of David Njos.
Defendant moves [7] to dismiss the complaint.

        The caption of plaintiffs’ complaint lists as defendant “MetLife Insurance” and directly
under “MetLife Insurance” is written “Claim # 21712005091. The complaint consists of two
pages. One handwritten page which contains 3 paragraphs which state: “1) to claim that policy
for David S. Njos born on 11-25-1957 was in force and effect when he died on 12-10-2017; 2) to
claim that I Marta Njos and the daughter Nicholle Njos – we were on the policy originally; 3) to
claim 50% of the original amount.” The second page is a copy of a preprinted form complaint
with blanks to fill in. A portion of this page is obscured by a large dark spot which appears to
have been caused by the copying process. The form complaint is not a complaint for life
insurance proceeds. The form appears to be one for seeking damages from a liability insurer for


                                                  1
failing to settle a claim within policy limits resulting in an excess verdict. The use of this form
has rendered the complaint extremely confusing.

        Exhibit G [1-7] to defendant’s notice of removal [1] is a claim summary. It indicates a
claim has been filed for the life insurance proceeds on the insured David S. Njos, who died
December 10, 2017, but does not identify the claimant. The claim number, 21712005091, is the
same claim number as is listed in the caption of plaintiffs’ complaint. However, this claim was
apparently not filed by plaintiffs as defendant states in its motion to dismiss that plaintiffs never
filed a claim and plaintiffs filed a letter [16] with the court which suggests that someone else,
Adam, filed a claim to the subject insurance proceeds.

         Defendant seeks to dismiss the complaint because plaintiffs failed to submit a claim for
the life insurance proceeds as required by the policy. It argues the insurance was provided
through an employee welfare benefit plan and was thus covered by ERISA; that ERISA
preempts all state law claims for breach of contract as well as for penalties under state law (215
ILCS 5/155(1)) for failure to pay proceeds; that the plan provides procedures for submitting
claims and receiving benefits and that plaintiffs did not follow these procedures and never
submitted a claim. Because plaintiffs failed to exhaust their administrative remedies as required
by ERISA and the plan, defendant contends the complaint must be dismissed.

       Plaintiffs filed a memorandum [11] on April 10, 2018 in response to the motion to
dismiss. In it, they state that they submitted a letter to defendant asserting their claim but that
they never received any instructions from the defendant after sending the letter. They contend
they could not have failed to follow the administrative remedies required by the plan because the
administrator failed to inform them about the required procedures.

       Defendant asserts in its reply [17], that after plaintiffs filed their April 10, 2018
memorandum, defendant provided Marta Njos with a copy of the ERISA plan documents and
requested she voluntarily dismiss the lawsuit without prejudice and submit a claim to defendant.
Apparently, plaintiffs declined this invitation.

         Looking at the complaint, it is clear the complaint fails to meet the requirement of Rule 8
that it contain “a short and plain statement of the claim showing that the pleader is entitled to
relief.” Fed. R. Civ. P. 8(a)(2). The complaint states the plaintiffs were on the policy originally
and claim 50% of the original amount. Nothing in these statements indicates why they are
entitled to relief. Use of “originally” suggests they were no longer “on the policy”. It is not
possible to discern from what is alleged in the complaint why they are entitled to “50% of the
original amount.” The complaint, therefore, is dismissed for failure to comply with Fed. R. Civ.
P. 8(a)(2).

       There is a presumption in favor of giving plaintiffs at least one opportunity to amend a
complaint that is dismissed, Runnion ex rel. Runnion v. Girl Scouts of Greater Chicago, 786
F.3d 510, 518 (7th Cir. 2015), and the court will afford plaintiffs such an opportunity. However,
before doing so, plaintiffs should take into account the plan documents filed by defendant in this

                                                  2
matter as exhibits to the notice of removal. It seems clear from these documents that plaintiffs
must file a claim with defendant for the insurance proceeds on a form provided by defendant.
The defendant then must consider the claim and decides whether or not to pay it. If defendant
denies payment, it must give its reasons for denial and plaintiffs have the right to appeal the
denial. If the appeal is also denied, defendant must provide plaintiffs with a final written
decision stating the reasons for the denial and a statement of plaintiffs’ rights to bring a civil
action in a court after such denial.

        Since it does not appear from what has been filed in this case so far, that plaintiffs have
filed a claim with defendant, choosing to file an amended complaint without having first filed a
claim with defendant and exhausting their rights under the plan’s appeal procedures if that claim
is denied, is likely to result in any amended complaint being dismissed for failure to exhaust plan
remedies.

        For the foregoing reasons, the court sua sponte dismisses plaintiffs’ complaint for failure
to comply with Fed. R. Civ. P. 8(a)(2). Defendant’s motion [7] to dismiss is denied as moot.
The parties are directed to file a joint status report on or before November 30, 2018 as to whether
plaintiffs have filed a claim under the plan and the status of defendant’s consideration of that
claim. If at that time, plaintiffs have chosen not to file a claim with defendant, the court will set
a deadline for filing an amended complaint.

Date: 10/17/2018                              ENTER:


                                              ____________________________________
                                                  United States District Court Judge


                                                              Notices mailed by Judicial Staff. (LC)




                                                 3
